Name: Commission Regulation (EU) NoÃ 661/2011 of 8Ã July 2011 amending Regulation (EC) NoÃ 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  Europe;  deterioration of the environment;  trade policy;  Asia and Oceania
 Date Published: nan

 9.7.2011 EN Official Journal of the European Union L 181/22 COMMISSION REGULATION (EU) No 661/2011 of 8 July 2011 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, After consultation of the countries concerned, Whereas: The Commission has received further information relating to Bosnia and Herzegovina and Malaysia. The Annex to Commission Regulation (EC) No 1418/2007 (2) should therefore be amended to take this into account, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 14th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 316, 4.12.2007, p. 6. ANNEX The Annex to Regulation (EC) No 1418/2007 is amended as follows: (1) the entry for Bosnia and Herzegovina is replaced by the following: Bosnia and Herzegovina (a) (b) (c) (d) From B1010:  Iron and steel scrap  Copper scrap  Aluminium scrap  Zinc scrap  Tin scrap From B1020:  Lead scrap (but excluding lead acid batteries) B1050 B1090 B1100:  Tantalum bearing tin slags with less than 0,5 % tin From B1120:  Transition metals, excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A  Scandium  Vanadium  Manganese  Cobalt  Copper  Yttrium  Niobium  Hafnium  Tungsten  Titanium  Chromium  Iron  Nickel  Zinc  Zirconium  Molybdenum  Tantalum  Rhenium B1130 B2020 B3010 B3020 B3050 B3065 B3140 GC 020 (2) the entry for Malaysia concerning the waste code GH013 is replaced by the following: Malaysia (a) (b) (c) (d) GH013 3915 30 ex 390410-40